FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

WALDO E. WALDRON-RAMSEY,                No. 07-35938
            Petitioner-Appellant,
              v.                          D.C. No.
                                        CV-00131-RHW
DAN PACHOLKE,
                                          OPINION
           Respondent-Appellee.
                                    
       Appeal from the United States District Court
         for the Eastern District of Washington
       Robert H. Whaley, District Judge, Presiding

                Argued and Submitted
        December 10, 2008—Seattle, Washington

                 Filed February 25, 2009

   Before: Robert R. Beezer, Senior Circuit Judge, and
Ronald M. Gould and Consuelo M. Callahan, Circuit Judges.

                Opinion by Judge Gould




                          2287
                 WALDRON-RAMSEY v. PACHOLKE                  2289




                          COUNSEL

David B. Zuckerman, Seattle, Washington, for the petitioner-
appellant.

Paul D. Weisser, Office of the Attorney General, Olympia,
Washington, for the respondent-appellee.


                           OPINION

GOULD, Circuit Judge:

   Waldo Waldron-Ramsey (“Waldron-Ramsey”) appeals the
district court’s order denying equitable tolling of the statute of
limitations on his 28 U.S.C. § 2254 petition for a writ of
habeas corpus and dismissing the petition as barred because
it was untimely. We affirm the district court’s decision to
deny equitable tolling and we affirm the district court’s denial
of the petition as time-barred.

                                I

   Waldron-Ramsey is a Washington state prisoner who was
convicted of first degree murder in 1989. His direct appeal
and personal restraint petition (“PRP”) in Washington state
court were denied in 1994, and a mandate issued showing
finality. One basis for Waldron-Ramsey’s direct appeal had
2290             WALDRON-RAMSEY v. PACHOLKE
been the denial of his right to self-representation. See Faretta
v. California, 422 U.S. 806, 820-21 (1975). In 1995 Waldron-
Ramsey filed a second PRP in Washington state court on the
grounds that he had recovered missing video evidence of his
assertion of his right to self-representation. That PRP was dis-
missed in May 1996 by the Washington State Court of
Appeals because the PRP was untimely; it was filed more
than one year after the mandate issued on the denial of his
prior PRP and Waldron-Ramsey did not meet the require-
ments of the “newly discovered evidence” exception.
Waldron-Ramsey then filed a motion for discretionary review
with the Washington State Supreme Court, which denied the
motion in September 1996. In that denial, the Washington
State Supreme Court Commissioner affirmed the Washington
State Court of Appeals on its dismissal for untimeliness, but
then said that even if the petitioner had the evidence that he
claimed to have, he did not establish a Faretta violation. The
certificate of finality issued on his second PRP on April 9,
1997.

   On April 18, 1997, Waldron-Ramsey next filed a motion in
federal district court to reopen a prior federal habeas corpus
action that previously had been dismissed for failure to
exhaust. In this motion, Waldron-Ramsey asserted that all of
his state claims were now exhausted, and he requested that the
district court reopen the prior habeas action so that he could
meet his deadline under the Antiterrorism and Effective Death
Penalty Act of 1996 (“AEDPA”) for filing his habeas petition.

   Because Waldron-Ramsey’s state conviction was finalized
before AEDPA’s enactment on April 24, 1996, his deadline
to file a habeas petition under AEDPA was April 23, 1997.
See Miles v. Prunty, 187 F.3d 1104, 1105 (9th Cir. 1999)
(holding that a “prisoner with a state conviction finalized
before April 24, 1996 . . . had until April 23, 1997 to file a
federal habeas petition”). His April 18, 1997 motion had
shown recognition of this deadline, yet Waldron-Ramsey did
not file his federal habeas petition by the deadline. On Sep-
                   WALDRON-RAMSEY v. PACHOLKE                     2291
tember 29, 1997, the district court denied Waldron-Ramsey’s
motion to reopen his prior habeas petition. Finally, on March
29, 1998, Waldron-Ramsey delivered his federal habeas peti-
tion to prison officials. It was approximately 340 days late.

                                  II

   The district court denied Waldron-Ramsey’s habeas peti-
tion on the merits on July 8, 2003. Waldron-Ramsey appealed
to the United States Court of Appeals for the Ninth Circuit,
and on September 15, 2006, we held that Waldron-Ramsey’s
petition was untimely because he was not entitled to statutory
tolling under 28 U.S.C. § 2254(d)(2). Waldron-Ramsey v.
Ryder (Waldron-Ramsey I), 202 Fed. Appx. 182, 182 (9th Cir.
2006). Section 2244(d)(2) provides for tolling of the AEDPA
statute of limitations for “[t]he time during which a properly
filed application for State post-conviction or other collateral
review . . . is pending.” However, Waldron-Ramsey’s state
petition was untimely, and the United States Supreme Court
has explicitly held that an untimely state petition does not toll
the AEDPA statute of limitations. Pace v. DiGuglielmo, 544
U.S. 408, 417 (2005). Although we therefore concluded that
Waldron-Ramsey was not entitled to statutory tolling, we
remanded to the district court to analyze the distinct issue
whether equitable tolling might be appropriate. On remand,
the district court held that Waldron-Ramsey was not entitled
to equitable tolling.

   Waldron-Ramsey appeals that order. We agree with the dis-
trict court and affirm.1

                                  III

  We review de novo the denial of a petition for a writ of
  1
   Because of our decision that Waldron-Ramsey was not entitled to equi-
table tolling, that concludes our review of his untimely petition and we
need not address the uncertified issues in this case.
2292                WALDRON-RAMSEY v. PACHOLKE
habeas corpus brought under 28 U.S.C. § 2254. Harris v. Car-
ter, 515 F.3d 1051, 1054 (9th Cir. 2008). We also review de
novo whether the statute of limitations should be equitably
tolled. Id.

                                     IV

   [1] To receive equitable tolling, a petitioner bears the bur-
den of showing “(1) that he has been pursuing his rights dili-
gently, and (2) that some extraordinary circumstance stood in
his way.” Pace, 544 U.S. at 418.2 We have previously
explained that “the threshold necessary to trigger equitable
tolling . . . is very high, lest the exceptions swallow the rule.”
Miranda v. Castro, 292 F.3d 1063, 1066 (9th Cir. 2002)
(quoting United States v. Marcello, 212 F.3d 1005, 1010 (7th
Cir. 2000)). While Waldron-Ramsey argues that the Supreme
Court’s more recent formulation in Pace creates a permissive
standard for equitable tolling, the Supreme Court’s formula-
tion is consistent with our sparing application of the doctrine
of equitable tolling. To apply the doctrine in “extraordinary
circumstances” necessarily suggests the doctrine’s rarity, and
the requirement that extraordinary circumstances “stood in his
way” suggests that an external force must cause the untimeli-
ness, rather than, as we have said, merely “oversight, miscal-
culation or negligence on [the petitioner’s] part, all of which
   2
     The Supreme Court has not explicitly determined whether equitable
tolling is allowed by section 2244(d). See Lawrence v. Florida, 549 U.S.
327, 336 (2007) (assuming but not deciding that equitable tolling applies
to section 2244(d)). We have held that it is. See Harris, 515 F.3d at 1054
n.4. The Supreme Court did hold, in Bowles v. Russell, 551 U.S. 205, 127
S. Ct. 2360, 2366 (2007), that a habeas petitioner’s timely notice of appeal
is a prerequisite to federal appellate jurisdiction, and therefore the federal
courts are without power to make equitable exceptions to the time limit.
However, we agree with the Second Circuit that Bowles did not invalidate
equitable tolling of the AEDPA statute of limitations. See Diaz v. Kelly,
515 F.3d 149, 153-54 (2d Cir. 2008) (holding that the AEDPA statute of
limitations is not jurisdictional); Harris, 515 F.3d at 1054 n.4 (holding,
after Bowles, that the Ninth Circuit applies equitable tolling in the AEDPA
context).
                 WALDRON-RAMSEY v. PACHOLKE                 2293
would preclude the application of equitable tolling.” Harris,
515 F.3d at 1055.

   Waldron-Ramsey advances two grounds for equitable toll-
ing here: The first is his reasonable belief that he was entitled
to statutory tolling because of uncertainty on the legal rules
governing AEDPA and because of uncertainty on the grounds
for the state court decision. The second is that his legal mate-
rials were confiscated, affecting his ability to petition for
relief.

                               A

   [2] Waldron-Ramsey argues that he reasonably believed he
was entitled to statutory tolling under 28 U.S.C. § 2244(d)(2),
which tolls the AEDPA statute of limitations during the time
a “properly filed application for State post-conviction or other
collateral review . . . is pending.” Waldron-Ramsey alleges
that he believed he was entitled to statutory tolling until April
9, 1998—one year after the certificate of finality issued on his
second state PRP—for two reasons: (1) he thought his second
PRP was timely such that it would have tolled the statute of
limitations, and (2) he thought that even if his second PRP
was held to be untimely, it would still constitute a “properly
filed application” so as to toll the AEDPA statute of limita-
tions under section 2244(d)(2).

   Waldron-Ramsey argues he believed his second state PRP
was timely because the Washington courts reached the merits
of his claim. Waldron-Ramsey’s second PRP was denied by
the Washington State Court of Appeals, which cited Washing-
ton Revised Code § 10.73.090(1), the statute of limitations for
a PRP, and then stated that Waldron-Ramsey failed to satisfy
the newly discovered evidence exception to the statute of lim-
itations. In denying the petition for review, the Washington
State Supreme Court noted that the petition had been dis-
missed as untimely, and cited Washington Revised Code
§ 10.73.090. However, the Washington State Supreme Court
2294            WALDRON-RAMSEY v. PACHOLKE
Commissioner then said that “even if” Waldron-Ramsey had
the evidence he claimed to have, that evidence did not estab-
lish a Faretta violation.

   [3] Waldron-Ramsey claims that the Commissioner’s dis-
cussion of the merits led him to believe his petition was
timely, and would therefore toll the AEDPA statute of limita-
tions. However, the Washington State Court of Appeals
expressly told Waldron-Ramsey that his PRP was time-
barred, and the Washington State Supreme Court did not hold
otherwise. Rather, the Washington State Supreme Court Com-
missioner’s discussion of the Faretta claim is most logically
read in the alternative—the claim was untimely, but even if
not, there was no merit to the claim. Waldron-Ramsey was
not justified in assuming that his petition was timely and that
he would therefore be entitled to tolling.

   [4] Second, Waldron-Ramsey argues that even if he had
known his state petition was untimely, he believed in 1997
and 1998 that an untimely petition would still be considered
“properly filed” under AEDPA and would toll the AEDPA
statute of limitations. The Supreme Court foreclosed this
interpretation in 2005, holding that an untimely state petition
does not toll the AEDPA statute of limitations. See Pace, 544
U.S. at 417. Waldron-Ramsey points out that we did adopt his
reading—that even an untimely state petition can be deemed
“properly filed” so as to toll the AEDPA statute of limitations
—in 2001, before the issue was finally decided by the
Supreme Court in Pace. See Dictado v. Ducharme, 244 F.3d
724, 728 (9th Cir. 2001) (holding that the untimely petition in
that case tolled the AEDPA statute of limitations). However,
Dictado was decided years after Waldron-Ramsey’s alleged
confusion; thus, unlike the petitioner in Harris who relied on
Dictado, Waldron-Ramsey could rely on no precedent to sup-
port his reading at the relevant time. See Harris, 515 F.3d at
1055-56 (holding that a petitioner’s reliance on Dictado justi-
fied equitable tolling).
                    WALDRON-RAMSEY v. PACHOLKE                        2295
   [5] Neither Waldron-Ramsey’s alleged confusion regarding
the basis of the state court rulings, nor his alleged confusion
regarding AEDPA justify his 340-day delay. In a motion filed
April 18, 1997, Waldron-Ramsey explicitly stated he knew
his AEDPA deadline was April 23, 1997.3 His alleged belief
he was entitled to statutory tolling beyond that date was based
on his own assumptions, and a diligent petitioner in that situa-
tion would have filed a basic form habeas petition as soon as
possible. Waldron-Ramsey’s strategy to wait 340 days to file,
in the hopes that any ambiguities would ultimately be
resolved in his favor, is the kind of “oversight, miscalculation
or negligence” for which equitable tolling is not appropriate.
Harris, 515 F.3d at 1055.4 Because we hold that Waldron-
Ramsey was not diligent in the filing of his federal habeas
petition, we need not decide whether confusion about AEDPA
law or confusion about what action the state court has taken
can ever be the type of extraordinary circumstance that may
warrant equitable tolling.
   3
     On April 18, 1997, Waldron-Ramsey filed a motion to reopen a previ-
ous federal habeas petition that had been dismissed for failure to exhaust,
stating that he needed to reopen the previous petition so he could meet the
AEDPA deadline of April 23, 1997. Therefore, he clearly knew that April
23, 1997 was his AEDPA deadline absent tolling. Waldron-Ramsey
emphasizes that the district court did not address that motion to reopen
until September 29, 1997, at which time it was too late to file a timely
petition. We need not reach whether this delay would warrant equitable
tolling for any of the period of time up to September 29, 1997, because
Waldron-Ramsey’s delay from that date until March 29, 1998 itself shows
inadequate diligence to warrant equitable tolling.
   4
     Waldron-Ramsey also claims that his delay was warranted because he
was a pro se petitioner and he believed he was required to file a thorough
habeas brief explicating all of his claims in full and would not be able to
amend his petition at a later date. While Waldron-Ramsey’s pro se status
is relevant, we have held that a pro se petitioner’s confusion or ignorance
of the law is not, itself, a circumstance warranting equitable tolling. Ras-
berry v. Garcia, 448 F.3d 1150, 1154 (9th Cir. 2006). The district court
also expressed significant skepticism about Waldron-Ramsey’s alleged
ignorance, pointing out that Waldron-Ramsey is a seasoned litigant who
has filed more than 21 lawsuits in the Eastern District of Washington
alone.
2296             WALDRON-RAMSEY v. PACHOLKE
                               B

   Waldron-Ramsey also argues that he was deprived of his
legal materials and was unable to conduct the necessary
research to develop his habeas petition. Deprivation of legal
materials is the type of external impediment for which we
have granted equitable tolling. See Lott v. Mueller, 304 F.3d
918, 924-25 (9th Cir. 2002). But Waldron-Ramsey bears the
burden of showing his own diligence and that the hardship
caused by lack of access to his materials was an extraordinary
circumstance that caused him to file his petition almost a year
late. Pace, 544 U.S. at 418. He does not meet this burden.

   [6] Waldron-Ramsey was allowed to retain three boxes of
legal materials, with the remainder stored for him either in the
prison or with his counsel such that he would have access to
them upon request. Waldron-Ramsey was uncooperative,
refused to sign the release of the materials, and refused to
consolidate the most relevant materials into the three boxes he
was allowed to have at a time. Waldron-Ramsey cannot be
heard to claim that he acted diligently in response to an other-
wise reasonable prison policy when his lack of cooperation
contributed significantly to any hardship that he may have
faced.

   Waldron-Ramsey asserts that he needed all of his 15,000
pages of materials at all times so that he could cross-reference
documents. He also claims that he could not exchange materi-
als because shipping was too expensive for him. We accept
Waldron-Ramsey’s contention that certain documents were
more relevant to developing certain claims. Nevertheless,
Waldron-Ramsey does not point to specific instances where
he needed a particular document, could not have kept that
document within his permitted three boxes had he been coop-
erative, and could not have procured that particular document
when needed. Waldron-Ramsey’s situation is distinguishable
from Lott, where the petitioner filed his petition only seven
                 WALDRON-RAMSEY v. PACHOLKE                 2297
days late despite being deprived of all of his files for at least
82 days. Lott, 304 F.3d at 924-25.

   [7] Moreover, even if Waldron-Ramsey may have faced
some difficulty developing his claims without constant pos-
session of all of his records, he has not adequately explained
why he filed 340 days after his AEDPA deadline. If diligent,
he could have prepared a basic form habeas petition and filed
it to satisfy the AEDPA deadline, or at least could have filed
it less than 340 days late assuming that some lateness could
have been excused. From 1994 to 1997 he had access to all
of the documents necessary for his Faretta self-representation
claim. He could have developed that argument, outlined the
other arguments and the facts underlying those arguments on
the form habeas petition, and then sought to amend his peti-
tion when he got more information. We conclude that
Waldron-Ramsey did not exercise due diligence and that his
argument regarding access to legal materials lacks merit.
Therefore, equitable tolling is inappropriate.

                               V

   The Supreme Court and the policies behind AEDPA
require that equitable tolling be used only to protect diligent
petitioners facing extraordinary circumstances that prevent
them from timely filing federal habeas petitions. Pace, 544
U.S. at 418. The exception for equitable tolling cannot be
interpreted so broadly as to displace the statutory limitations
that Congress crafted. Here, we hold that Waldron-Ramsey
was not adequately diligent in filing his petition, which was
340 days late. He therefore is not entitled to equitable tolling.

  AFFIRMED